*862Memorandum. Judgment reversed, without costs, and the determination of the State Liquor Authority annulled on so much of the dissenting in part opinion at the Appellate Division which concluded that, absent a regulation by the agency giving notice that conduct not lewd or indecent per se was proscribed, a sanction could not be imposed. With respect to the events on July 27, 1972, there are insufficient findings by the agency. The only evidentiary finding adopted by the Authority is one by the hearing examiner that a patron was offended by the conduct which occurred on that particular day. Of course, there was considerable testimony by two witnesses concerning offensive conduct on that date, but no finding of offensive conduct, as distinguished from the subjective reaction of the patron, was made by the examiner or the agency.